Citation Nr: 1638123	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for a skin disorder (claimed as cutaneous polyarteritis nodosa), to include as due to herbicide exposure, for accrued benefits purposes.

3.  Entitlement to service connection for hypertension, to include as due to service-connected disease or injury, for accrued benefits purposes.

4.  Entitlement to service connection for mini-strokes, to include as due to service-connected disease or injury, for accrued benefits purposes

5.  Entitlement to service connection for a gastric disability (claimed as colitis and Crohn's disease), to include as due to herbicide exposure, for accrued benefits purposes.

6.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to October 1972, including service in the Republic of Vietnam from July 1970 to July 1971.  He died on November [redacted], 2013.  The appellant is his surviving spouse, and has been properly substituted for the purposes of claims pending before VA at the time of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for the cause of the Veteran's death but denied entitlement to accrued benefits.

In May 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.

The Veteran initially submitted a claim of entitlement to service connection for PTSD, which was pending at the time of his death.  However, the medical evidence of record shows that he had also received a diagnosis of adjustment/anxiety disorder.  The Board notes that a claim of service connection encompasses all pertinent symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).


FINDINGS OF FACT

1.  At the time of the Veteran's death, claims for entitlement to service connection for an acquired psychiatric disorder, cutaneous polyarteritis nodosa, hypertension, mini-strokes, gastric disability, and peripheral neuropathy were pending.

2.  There is no competent evidence of record indicating that the Veteran manifested PTSD due to a specific, corroborated in-service stressor; however, the evidence of record at the time of his death does support a finding that an acquired psychiatric disorder other than PTSD was related to service.

3.  The evidence of record at the time of the Veteran's death supports a finding that a skin disorder manifested in service.

4.  The evidence of record at the time of the Veteran's death supports a finding that his hypertension was causally related to his service-connected hypertensive cardiovascular disease.

5.  The evidence of record at the time of the Veteran's death supports a finding that his transient ischemic attacks (claimed as mini-strokes) were causally related to his service-connected hypertensive cardiovascular disease.

6.  The evidence of record at the time of the Veteran's death preponderates against a finding that his gastric disability manifested in service or was otherwise related to service, to include as due to exposure to herbicides in Vietnam.

7.  The evidence of record at the time of the Veteran's death preponderates against a finding that his peripheral neuropathy manifested in service or was otherwise related to service, to include as due to exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met, but the criteria for entitlement to service connection for an adjustment/anxiety disorder, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

2.  The criteria for entitlement to service connection for a skin disorder, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

3.  The criteria for entitlement to service connection for hypertension, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.310, 3.1000 (2015).

4.  The criteria for entitlement to service connection for transient ischemic attacks, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.310, 3.1000 (2015).

5.  The criteria for entitlement to service connection for a gastric disability for accrued benefits purposes, to include as due to herbicide exposure, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

6.  The criteria for entitlement to service connection for peripheral neuropathy for accrued benefits purposes, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38°U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38°C.F.R. § 3.159 (2015).

In this case, the RO sent the appellant a letter in February 2014 informing her of the RO's decision regarding the claims on appeal.  Although a pre-decision letter does not appear to have been mailed to the appellant, statements made by the appellant and her representative during the course of the appeal, including during the May 2016 Board hearing, reflect actual knowledge of the required information.  The Board finds that VA has satisfied its duty to notify in this matter.  In May 2016, the appellant waived RO review of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claims.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this appeal.  Moreover, as noted in greater detail below, the appellant must rely on the evidence of record at the time of the Veteran's death in order to be successful in her claims.  There is no indication of any other outstanding VA or Federal records which have not been obtained, and the appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.

During the Board hearing, the undersigned clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the appellant's claims.  The Board notes that, at the hearing, the undersigned suggested forms of evidence which the appellant could submit to support her claim, and noted that VA opinion may be necessary.  This was error as this is an accrued benefits claim wherein no additional evidence may be added to the record.  As no additional evidence can be submitted, the undersigned finds that no prejudicial error has occurred in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The matters on appeal are thus ready to be considered on the merits.
Applicable Laws and Regulations

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38°U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a Veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  38°U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b).  Here, the appellant met this requirement by filing her claim for DIC in January 2014.  In addition, the Veteran must have had a claim pending for such benefits at the time of his or her death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has been met as well.  The Veteran had filed claims for service connection for the above-named disabilities in July 2011, prior to his death.  The Veteran's claims for service connection were therefore pending at the time of his death.  See 38 C.F.R. § 3.160(c) (2008) (defining "pending claim" as an application that has not been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) (defining "finally adjudicated claim" as one that has been allowed or disallowed by the agency of original jurisdiction and become final by expiration of the one-year period after date of notice or by denial on appellate review).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

For Veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, Veterans who (like the Veteran in this case), during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service, the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus type II, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Acquired Psychiatric Disorder, to include PTSD

During his lifetime, the Veteran contended that his psychiatric disorders, to include PTSD, were related to his traumatic experiences in Vietnam.

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38°C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The Veteran underwent a VA psychological examination in September 2011, during which he reported symptoms of survivor's guilt, insomnia, panic attacks, anxiety, depression, forgetfulness, impatience, mood swings, edginess, irritability, and avoidance behaviors.  He reported that these symptoms began in 2006.  With regard to stressor information, the Veteran reported coming under mortar and rocket fire in Vietnam, including one incident when a satchel charge was thrown into the bunker next to him.  He also reported witnessing people being injured and killed.  The examiner noted that the Veteran had recurrent recollections of traumatic events, including intrusive thoughts of riding in an open helicopter, as well as avoidance behaviors and inability to recall important aspects of the trauma.  He was diagnosed with an adjustment disorder.  No PTSD diagnosis was indicated.

In September 2013, the Veteran underwent an evaluation with a private psychiatrist.  The resulting disability benefits questionnaire indicates a positive PTSD diagnosis, as well as a diagnosis of anxiety disorder, not otherwise specified.  However, the report did not identify specific stressors, and the examiner offered no opinion as to whether the Veteran's psychiatric impairment was linked to the Veteran's in-service experiences.

On review, the Board initially finds that the evidence of record is insufficient to warrant a grant of service connection for PTSD.  In short, the preponderance of the evidence is against a link, established by medical evidence, between PTSD and a corroborated in-service stressor.  See 38 C.F.R. § 3.304(f).  As noted above, the VA examination report is negative for a PTSD diagnosis.  As PTSD was not diagnosed, the examiner did not offer opinion as to whether the Veteran manifested fear of hostile military activity.  Although the Veteran was diagnosed with PTSD by a private psychiatrist, the report from that examination does not provide a clinical link between the reported in-service experiences and PTSD.  Rather, the report provides a summary of the Veteran's symptoms and does not mention his Vietnam experiences (or any other reported traumatic experiences).  There is no other probative evidence linking a corroborated in-service stressor to a diagnosis of PTSD.  As such, service connection for PTSD cannot be awarded.

The Board observes, however, that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

In light of the above, the Board finds that a preponderance of the evidence supports an award of service connection for the Veteran's adjustment/anxiety disorder.  Notably, the Veteran served for a year in Vietnam and appears to have endured rocket and mortar attacks, in addition to repeatedly witnessing comrades being wounded and killed around him.  Although these stressors were not corroborated by supporting evidence, during his lifetime he credibly reported psychiatric impairment manifested by depression, anxiety, and mood swings, and the medical evidence establishes diagnoses of adjustment and anxiety disorders that were likely related to his experiences in Vietnam.  Notably, corroboration is not necessary for any diagnosis other than PTSD.  Resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for an anxiety/adjustment disorder is warranted.

Skin Disorder

During his lifetime, the Veteran contended that he had a skin disorder secondary to his exposure to hazardous materials, including herbicides, in Vietnam.  Service treatment records reflect that he was treated for a rash on his arms, legs, and face in March 1970.  The impression was rubella, although the examiner indicated that the symptoms were resolving.  However, in February 1972, the Veteran again reported a rash on the front of both thighs.  Post-service records show a diagnosis in 1986 of cutaneous polyarteritis nodosa.  Recent VA outpatient records show ongoing treatment for skin problems until the Veteran's death.

The Board finds that, when resolving all reasonable doubt in the Veteran's favor, the claim for service connection for the Veteran's skin disorder must be granted.  Here, his skin symptoms manifested in service on two separate occasions, and he has credibly reported suffering from skin rashes since that time.  Although there is no evidence of chloracne or acne-form disease that is presumed to be related to herbicide exposure stemming from the Veteran's service in Vietnam, there is nonetheless continuous evidence of skin problems since service.  Moreover, there is no medical evidence of record that weighs against the claim.  In light of the above, the Board finds that the pertinent evidence of record is at least in relative equipoise on the question of whether the Veteran's skin disorder, to include cutaneous polyarteritis nodosa, first manifested in service.  Resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's skin disorder first manifested during active service.  Accordingly, the criteria for service connection, for accrued benefits purposes, are met.

Hypertension and Transient Ischemic Attacks

During his lifetime, the Veteran contended that his documented hypertension and history of transient ischemic attacks (i.e., "mini-strokes") were related to service, to include as secondary to herbicide exposure.  Although the Board notes that neither of these conditions is specifically considered to be forms of ischemic heart disease, and are therefore not covered under the presumptive provisions for disease incurred due to Vietnam service, the cause of the Veteran's death was hypertensive cardiovascular disease, which is a form of ischemic heart disease.  In January 2014, the RO granted service connection for this disease based on the Veteran's presumed exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  In light of the Veteran's history of heart disease, and resolving all reasonable doubt in his favor, the Board finds that his hypertension and transient ischemic attacks were proximately due to his service-connected hypertensive cardiovascular disease.  See 38 C.F.R. § 3.310.  Service connection for these two conditions, for accrued benefits purposes, is therefore warranted.



Gastric Disability and Peripheral Neuropathy

During his lifetime, the Veteran contended that his documented gastric disability, to include colitis and Crohn's disease, and peripheral neuropathy were related to his exposure to herbicides in Vietnam.  Unfortunately, the Board finds that the weight of the evidence is against these claims for service connection.

The Veteran's service treatment records reflect no reports or treatment relating to neurological impairment, and are likewise negative for gastrointestinal symptoms aside from an episode of nausea and diarrhea in May 1971.  At that time, the Veteran reported that his symptoms had lasted for three days.  The clinical impression was enteritis.  In April 1972, an examination reflected a normal gastric system and normal upper and lower extremities.  The Veteran reported that he was in good health.

Post-service medical records from many years after the Veteran's discharge reflect that he received treatment for recurring gastric problems, variously diagnosed as colitis, Crohn's disease, and hemorrhoids.  He also reported symptoms of numbness and motor incoordination in his arms and legs, which was subsequently diagnosed as peripheral neuropathy.  However, after reviewing the record, the Board finds that the evidence does not support a finding that these conditions first developed in service or are otherwise related to service.

In short, the most probative evidence, as indicated above, demonstrates that the Veteran's gastric disability and peripheral neuropathy first manifested many years after his discharge.  Consequently, service connection cannot be awarded for these conditions.  In this regard, while the Board readily accepts that the Veteran was presumed to have been exposure to herbicides, applicable regulations hold that gastric disability is not covered under the list of diseases linked to herbicide exposure in Vietnam.  Moreover, while early-onset peripheral neuropathy has been linked to herbicide exposure, the Veteran has not been shown to have developed neurological symptoms until many years after his discharge.  See 38 C.F.R. §§°3.307, 3.309.  The Veteran's lay reports that his symptoms are linked to herbicide exposure cannot, standing alone, serve as the basis for service connection as chronic diseases, as defined at 38 C.F.R. § 3.309(a), are not implicated.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is generally not competent to prove that which would require specialized knowledge or training); Walker, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Without competent, credible evidence linking these conditions to service, the claims for entitlement to service connection for a gastric disability and peripheral neuropathy must be denied.



ORDER

Entitlement to service connection for PTSD, for accrued benefits purposes, is denied, but entitlement to service connection for an adjustment/anxiety disorder, for accrued benefits purposes, is granted.

Entitlement to service connection for a skin disorder, for accrued benefits purposes, is granted.

Entitlement to service connection for hypertension, for accrued benefits purposes, is granted.

Entitlement to service connection for transient ischemic attacks, for accrued benefits purposes, is granted.

Entitlement to service connection for a gastrointestinal disorder, for accrued benefits purposes, is denied.

Entitlement to service connection for peripheral neuropathy, for accrued benefits purposes, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


